          Case 4:20-cv-00008-AT Document 310-2 Filed 10/09/20 Page 1 of 1




ARTICLE 8. - WATERWORKS

Section 8-1 - Control of waterworks.

      The commission shall have full power and control of the waterworks system and sewer system of the
City of Rome, lying within and without the city limits; to make such renewals, extensions and betterments
thereof as can be paid out of any surplus income therefrom, or out of any appropriations that may be
made by the commission for that purpose; to regulate the distribution and use of water in all places and
for all purposes, and from time to time to fix the price and payment for the use thereof, including
reasonable sums for maintenance and repair of the system, and for the retirement of the bonds issued, or
which may hereafter be issued, for the construction or extension of the plant; to control and manage the
system in all places and for all purposes; to regulate the disposal of sewage and from time to time to fix
the price and payment for the use of said sewage disposal system; to expressly create automatic liens for
the amount of unpaid water and sewer charges against the property served. The secretary of the
commission shall issue execution against tenants and landlords, jointly and severally, for water and/or
sewer charges due by them, or either of them, to be levied and collected by the chief of police and the city
in the same manner and under the same rules and regulations as now apply to sheriff's sales in this state,
and the cost thereof shall be the same as now apply to such sales. Defendants in such executions who
are not indebted for water and/or sewer tax, may resist the payment thereof by affidavit of illegality,
returnable to the Superior Courts of Floyd County. The city manager or his designate [sic] is authorized to
require payment in advance, or at maturity, for water and/or sewer services furnished by the city in or
upon any building, place or premises, and in case payment shall not be made as required, to shut off the
water and/or sewer services from such building, place or premises and to keep the same, at his
discretion, shut off until the arrears due for water and/or sewer services, with interest thereon, shall be
fully paid; and by himself, officers or agents, to enter any dwelling or other house where water is taken or
used and where unnecessary waste of water is known or suspected, and examine the cause thereof, to
prevent any such waste; and to make or require to be made any alteration in the pipes, stop cocks or
other apparatus necessary for such purpose; examine all surface pipes, stop cocks and other apparatus
connected with the system, and to ascertain whether the same are of the character and dimensions fixed
in the manner directed therefor and to shut off the supply of water until such examination and repairs are
made.
Section 8-2 - Water supply to nonresidents or beyond corporate limits.

      The governing and legislative body of the City of Rome is hereby vested with the right and power, by
ordinance or otherwise, to regulate and control all city water supplied by the city to nonresident persons,
firms or corporations, or to any person outside the corporate limits of the city, and to fix the rates to be
paid by such persons, firms or corporations to the city for water, and to provide for the payment by such
persons, firms or corporations for said water, and to provide how, when and where such persons, firms or
corporations may connect with the water mains of the city and also to provide for disconnecting from the
water mains of the city and pipes of such persons, firms or corporations now connected or hereafter
connected with its water mains; however, nothing herein contained shall be construed to require or
obligate the city to lay any water mains outside the corporate limits of the city, or to require or obligate the
city to allow the water pipes of such persons, firms or corporations to be connected with its water mains,
or those now connected to remain connected therewith.

(1920 Ga. Laws, page 1479, § 2)
